Per Curiam.

Plaintiff sues the Sheriff for conversion based on the latter’s sale of an automobile under three executions, after plaintiff had notified him of its rights under an existing conditional sales contract. The Sheriff in his discretion need not have sold the chattel and could have delivered it to the claimant unless indemnity was supplied. (Civ. Prac. Act, § 696.) The terms of the bond furnished by National Surety Corporation provided that the Sheriff would be held harmless against the *660very liability now asserted. Such indemnity having in fact induced the sale, the order for substitution was proper (Civ. Prac. Act, §§ 698-699).
The order substituting National Surety Corporation as defendant instead of Jesse P. Combs, as Sheriff of the County of Nassau, State of New York, should be affirmed, with $10 costs.